Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 3, 2021

                                      No. 04-20-00060-CV

                           IN THE INTEREST OF S.T., A CHILD,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-15371
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER
Panel:         Irene Rios, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice


        On April 22, 2020, we issued an opinion and order dismissing this appeal. On July 21,
2020, appellant filed a document in this court complaining of our opinion and expressing his
desire to appeal. We construe this document as a motion for rehearing. Under the Texas Rules of
Appellate Procedure, any motion for rehearing must filed within fifteen days after the court of
appeals’ order is rendered. TEX. R. APP. P. 49.1. A motion for extension of time to file a motion
for rehearing must be filed within fifteen days after the last date for filing the motion for
rehearing. TEX. R. APP. P. 49.8. Appellant’s motion for rehearing was not timely filed and
appellant did not file a motion for extension of time. Therefore, appellant’s motion for rehearing
is DENIED.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court